Because no statute or court rule permits an appeal from an
                order denying a motion to disqualify judge, we lack jurisdiction.    Castillo
                v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER these appeals DISMISSED.




                                                  Hardesty


                                                                                    J.




                cc:   Chief Judge, Fifth Judicial District Court
                      Hon. Joseph T. Bonaventure, Senior Judge
                      Cedric Alan Dial
                      Nye County District Attorney
                      Attorney General/Carson City
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(D) I947A